DETAILED ACTION


1.	 Pending claims for reconsideration are claims 1-5, 8-32. Claims 1, 10, 15, 18, and 25-26 have been amended. Claims 6-7 have been cancelled. Claims 31-32 are new.		

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 7/27/2022, and 8/18/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Arguments

3.	Applicant's arguments filed 06/10/2022 have been fully considered but are moot in view of grounds of new rejection





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5, 18-20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2018/0077255 A1 to Goto in view of Pub.No.: US 2015/0023183 A1 to Ilsar et al(hereafter referenced as Ilsar).

Regarding claim 1, Goto discloses “a method performed by a first Multi-AP device for onboarding one or more Multi-AP devices (smart phone 304 and access point 302]) using a device provisioning protocol (DPP)(device provisioning protocol [par.0021]) and a Multi-AP communication protocol(communication parameter control unit [par.0021] see also [Fig.2/item 202]) , comprising: determining, during an onboarding process (i.e. connection request [Fig.4/item F407]) , DPP configuration information derived using the DPP”(The communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing processing [par.0021]), “establishing a Multi-AP network configuration between the first Multi-AP device(smart phone 304 and access point 302]) and a second Multi-AP device(access point device 302]) using the Multi-AP communication protocol based, at least in part, on the DPP configuration information” (the communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing process[par.0021]),
Goto does not explicitly disclose “and onboarding the second Multi-AP device into a Multi-AP Network associated with the Multi-AP network configuration.”
However, Ilsar in an analogous art discloses “and onboarding the second Multi-AP device (multiple second AP devices in IoT device group [Fig.1c] interconnect to IoT device manager  [Fig.1c/item 130]) into a Multi-AP Network associated with the Multi-AP network configuration” (Iot device group [Fig.1c]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol with Ilsar’s peer to peer service comprising a multi AP network in order to provide further data integrity. One of ordinary skill in the art would have been motivated to combine because Goto disclose an AP device which communicates through a network, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the DPP configuration information being derived using the DPP during a pre-onboarding process performed remotely by a network operator prior to deployment” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 Goto [par.0015]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the first Multi-AP device(smartphone Goto [304]) is a Multi-AP Controller configured as a DPP configurator” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 Goto [par.0015]), “and the second Multi-AP device(access point device Goto [302]) is a Multi-AP Agent configured as a DPP enrollee or peer, or the first Multi-AP device is a first Multi-AP Agent configured as a DPP configurator” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 Goto [par.0015]), “and the second Multi-AP device is a second Multi-AP Agent configured as a DPP enrollee or peer.” smart phone 304 (first multi-ap) as configurator defined in DPP is sent to  establish a connection with the access point 302(i.e. second multi-ap) to the printer 305 Goto [par.0015]).
Regarding claim 4 in view of claim 1, the references combined disclose “wherein establishing the Multi-AP network configuration between the first Multi-AP device(smartphone Goto [304]) and the second Multi-AP device(access point device Goto [302])  using the Multi-AP communication protocol based, at least in part, on the DPP configuration information includes exchanging messages associated with the Multi-AP communication protocol that include one or more connectors derived using the DPP” (Goto [FIG . 6] is a flowchart illustrating processing executed by communication device as a parameter providing device).
Regarding claim 5 in view of claim 4, the references combined disclose “wherein each of the one or more connectors includes a tuple of a group identifier” (The parameters include a Service Set Identifier ( SSID) Goto [par.0021]) , “a network role” (encryption scheme Goto [par.0021]), and a network access provisioning key”(authentication key Goto [par.0021]).
Regarding claim 18, Goto discloses “A first Multi-AP device(smartphone 304) configured to onboard at least a second Multi-AP device(access point device 302])  using a device provisioning protocol (DPP) and a Multi-AP communication protocol” (FIG . 6 is a flowchart illustrating processing executed by communication device as a parameter providing device), “comprising: means for determining, during an onboarding process, DPP configuration information derived using the DPP” (The communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing processing [par.0021]); “and means for establishing a Multi-AP network configuration between the first Multi-AP device(smartphone 304) and the second Multi-AP device(access point device 302])  using the Multi-AP communication protocol based, at least in part, on the DPP configuration information” (the communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing process[par.0021]).
Goto does not explicitly disclose “and means for onboarding the second Multi-AP Network associated with the Multi-Ap network configuration.”
However, Ilsar in an analogous art discloses “and means for onboarding the second Multi-AP device (multiple second AP devices in IoT device group [Fig.1c] interconnect to IoT device manager  [Fig.1c/item 130]) into a Multi-AP Network associated with the Multi-AP network configuration” (Iot device group [Fig.1c]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol with Ilsar’s peer to peer service comprising a multi AP network in order to provide further data integrity. One of ordinary skill in the art would have been motivated to combine because Goto disclose an AP device which communicates through a network, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, and both are from the same field of endeavor.
Regarding claim 19 in view of claim 18, the references combined disclose “wherein the DPP configuration information being derived using the DPP during a pre-onboarding process performed remotely by a network operator prior to deployment” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 Goto[par.0015]).
Regarding claim 20 in view of claim 18, the references combined disclose “wherein means establishing the Multi-AP network configuration between the first Multi-AP device(smart phone Goto [304] and access point 302]) and the second Multi-AP device (access point device Goto [302])using the Multi-AP communication protocol based, at least in part, on the DPP configuration information includes means for exchanging messages associated with the Multi-AP communication protocol that include one or more connectors derived using the DPP” (the communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing process Goto [par.0021]).
Regarding claim 26, Goto discloses “a first Multi-AP device (smart phone 304 and access point 302]) configured to onboard at least a second Multi-AP device(access point device 302])  using a device provisioning protocol (DPP) and a Multi-AP communication protocol” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 [par.0015]), “comprising: a network interface (i.e. connection point between network devices [Fig.3]) configured to receive DPP configuration information associated with the second Multi-AP device” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 [par.0015]); and a processor coupled with the network interface(communication parameter control unit [par.0021] see also [Fig.2/item 202])) , “the processor configured to: determine, during an onboarding process, DPP configuration information derived using the DPP” (the communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing process[par.0021]).; “and establish a Multi-AP network configuration between the first Multi-AP device and the second Multi-AP device using the Multi-AP communication protocol based, at least in part, on the DPP configuration information.” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 [par.0015]).
Goto does not explicitly disclose “and onboard second Multi-AP device into a Multi-AP network associated with the Multi-AP network configuration.”
However, Ilsar in an analogous art discloses “and onboarding the second Multi-AP device (multiple second AP devices in IoT device group [Fig.1c] interconnect to IoT device manager  [Fig.1c/item 130]) into a Multi-AP Network associated with the Multi-AP network configuration” (Iot device group [Fig.1c]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol with Ilsar’s peer to peer service comprising a multi AP network in order to provide further data integrity. One of ordinary skill in the art would have been motivated to combine because Goto disclose an AP device which communicates through a network, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, and both are from the same field of endeavor.
Regarding claim 27 in view of claim 26, the references combined disclose “wherein the DPP configuration information is received from a network operator, the DPP configuration information being derived using the DPP during a pre-onboarding process performed remotely by the network operator prior to deployment” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 [par.0015]).

Regarding claim 28 in view of claim 26, the references combined disclose “ wherein the processor configured to establish the Multi-AP network configuration between the first Multi-AP device and the second Multi-AP device(smart phone 304 and access point 302]) using the Multi-AP communication protocol based, at least in part, on the DPP configuration information(The communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing processing [par.0021]), includes the processor configured to exchange messages associated with the Multi-AP communication protocol that include one or more connectors derived using the DPP” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 [par.0015])

5.	Claims 21-22, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2018/0077255 A1 to Goto in view of Pub.No.: US 2015/0023183 A1 to Ilsar et al(hereafter referenced as Ilsar), in further view of 
Pub.No.: US 2011/0199890 A1 to Sadan et al(hereafter referenced as Sadan)
Regarding claim 21 in view of claim 18, Goto does not explicitly disclose discloses “wherein the Multi-AP communication protocol includes an IEEE 1905.1 protocol, and means for establishing the Multi-AP network configuration between the first Multi-AP device and the second Multi-AP device using the Multi-AP communication protocol based, at least in part, on the DPP configuration information includes means for exchanging IEEE 1905.1 messages that include one or more connectors derived using the DPP to establish an IEEE 1905.1 configuration.”
However, Sadan in an analogous art discloses “wherein the Multi-AP communication protocol includes an IEEE 1905.1 protocol(i.e.  IEEE Std 1901-2010 is a standard for high speed (up to 500 Mbit/s at the physical layer) communication devices via electric power lines, often called broadband over power lines broadband over power lines BPL protocol. Sadan teaches  wireless mesh networks comprising BPL nodes Sadan[par.0008]), “and means for establishing the Multi-AP network configuration between the first Multi-AP device and the second Multi-AP device using the Multi-AP communication protocol based, at least in part, on the DPP configuration information includes means for exchanging IEEE 1905.1 messages that include one or more connectors derived using the DPP to establish an IEEE 1905.1 configuration.” WDS protocol for exchange of peer to peer communication/ messages  among BPL nodes/devices  and wireless mesh network nodes Sadan [Fig.5/item 503]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol with Sadan’s communication over a wireless network utilizing  broadband over power lines (i.e. IEE std 1901-2010) for the purpose of inter-exchanging communication data and integrity. One of ordinary skill in the art would have been motivated to combine because Goto discloses a communication protocol containing DPP, Sadan comprises communication over a wireless network utilizing broadband over power lines, and both are from the same field of endeavor.
Regarding claim 22 in view of claim 21, the references combined disclose “further comprising: means for exchanging IEEE 802.11 messages including the one or more connectors to establish an IEEE 802.11 connection between the first Multi-AP device and the second Multi-AP device.” (packet reception unit 206 and the packet trans mission unit 207 control the wireless communication unit 104 to transmit and receive packets based on the IEEE802 . 11 standard to and from another device Goto[par.0024]).
Regarding claim 29 in view of claim 26, Goto does not explicitly disclose “wherein the Multi-AP communication protocol includes an IEEE 1905.1 protocol, and  the processor configured to establish the Multi-AP network configuration between the first Multi-AP device and the second Multi-AP device using the Multi-AP communication protocol based, at least in part, on the DPP configuration information includes the processor configured to prepare IEEE 1905.1 messages that include one or more connectors derived using the DPP for exchange via the network interface to establish an IEEE 1905.1 configuration.”
However, However, Sadan in an analogous art discloses “wherein the Multi-AP communication protocol includes an IEEE 1905.1 protocol” (i.e.  IEEE Std 1901-2010 is a standard for high speed (up to 500 Mbit/s at the physical layer) communication devices via electric power lines, often called broadband over power lines broadband over power lines BPL protocol. Sadan teaches  wireless mesh networks comprising BPL nodes Sadan[par.0008]), “and  the processor (BPL nodes Sadan[Fig.5]) configured to establish the Multi-AP network configuration between the first Multi-AP device and the second Multi-AP device using the Multi-AP communication protocol based” (peer to peer communication established Sadan[Fig.5/item 503]), “at least in part, on the DPP configuration information includes the processor configured to prepare IEEE 1905.1 messages that include one or more connectors derived using the DPP for exchange via the network interface to establish an IEEE 1905.1 configuration.” (WDS protocol for exchange of peer to peer communication/ messages  among BPL nodes  and wireless mesh network nodes Sadan [Fig.5/item 503]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol with Sadan’s communication over a wireless network utilizing  broadband over power lines (i.e. IEE std 1901-2010) for the purpose of inter-exchanging communication data and integrity. One of ordinary skill in the art would have been motivated to combine because Goto discloses a communication protocol containing DPP, Sadan comprises communication over a wireless network utilizing broadband over power lines, and both are from the same field of endeavor.
Regarding claim 30 in view of claim 29,the references combined disclose “wherein the processor is further configured to prepare IEEE 802.11 messages including the one or more connectors for exchange via the network interface to establish an IEEE 802.11 connection between the first Multi-AP device and the second Multi-AP device.” (packet reception unit 206 and the packet trans mission unit 207 control the wireless communication unit 104 to transmit and receive packets based on the IEEE802 . 11 standard to and from another device Goto[par.0024]).

6.	Claims 8-9, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2018/0077255 A1 to Goto, in view of Pub.No.: US 2015/0023183 A1 to Ilsar et al(hereafter referenced as Ilsar), in further view of  Pub.No.: US 2016/0360404 A1 to Benoit et al (hereafter referenced as Benoit).
Regarding claim 8 in view of claim 1, the references combined disclose “further comprising: determining a connector associated with the first Multi-AP device” (determination unit Goto[par.0006]) ; “generating an IEEE 802.11 message including the connector” (enrollee executes connection processing with the access point by using Connector provided by the configurator to generate a key used for authentication and communications Goto[par.0004]).
Neither Goto nor Ilsar explicitly disclose  “digitally signing at least a portion of the IEEE 802.11 message including the connector with a configurator private signing key”; and providing the digitally signed IEEE 802.11 message to the second Multi-AP device for verification of the connector using a configurator public verification key.”
However, Benoit in an analogous art discloses “digitally signing at least a portion of the IEEE 802.11(The WLAN 120 may be formed by a plurality of Wi-Fi access points (APs) that may operate according to the IEEE 802.11  Benoit[par.0123]) message including the connector(credential may include the shared PMK, a “connector Beniot[par.0035]) with a configurator private signing key” (processor 730 may execute the encryption/decryption software module 745 to verify and/or generate certificates and digital signatures Benoit [par.0084]); “and providing the digitally signed IEEE 802.11 message to the second Multi-AP device for verification of the connector using a configurator public verification key.” (discovery message may include a public Key (of a public/private key pair) associated with the AP 110 Benoit[par.0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol, and Ilsar’s peer to peer service comprising a multi AP network, with Benoit’s authentication of wireless devices utilizing an encryption scheme comprising IEEE 802.11 in order to provide additional security as suggested by Benoit. One of ordinary skill in the art would have been motivated to combine because Goto discloses a communication protocol containing DPP, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, Benoit teaches an authentication process over a communication network, and all are from the same field of endeavor. 
Regarding claim 9 in view of claim 1,the references combined disclose “further comprising: determining a connector associated with the first Multi-AP device” (determination unit Goto[par.0006])  ; “generating an IEEE 1905.1 message including the connector” (enrollee executes connection processing with the access point by using Connector provided by the configurator to generate a key used for authentication and communications Goto[par.0004]).

Neither Goto nor Ilsar explicitly disclose “digitally signing at least a portion of the IEEE 1905.1 message including the connector with a configurator private signing key; and providing the digitally signed IEEE 1905.1 message to the second Multi-AP device for verification of the connector using a configurator public verification key.
However, Benoit in an analogous art discloses “digitally signing at least a portion of the IEEE 1905.1 message including the connector with a configurator private signing key” (processor 730 may execute the encryption/decryption software module 745 to verify and/or generate certificates and digital signatures Benoit [par.0084]); “and providing the digitally signed IEEE 1905.1 message to the second Multi-AP device for verification of the connector using a configurator public verification key.” (discovery message may include a public Key (of a public/private key pair) associated with the AP 110 Benoit[par.0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol, and Ilsar’s peer to peer service comprising a multi AP network, with Benoit’s authentication of wireless devices utilizing an encryption scheme comprising IEEE 802.11 in order to provide additional security as suggested by Benoit. One of ordinary skill in the art would have been motivated to combine because Goto discloses a communication protocol containing DPP, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, Benoit teaches an authentication process over a communication network, and all are from the same field of endeavor. 
Regarding claim 23 in view of claim 18,  the references combined disclose “further comprising: means for determining a connector associated with the first Multi-AP device; means for generating an IEEE 802.11 message including the connector” (packet reception unit 206 and the packet trans mission unit 207 control the wireless communication unit 104 to transmit and receive packets based on the IEEE802 . 11 standard to and from another device Goto[par.0024]).
Neither Goto nor Ilsar explicitly disclose “means for digitally signing at least a portion of the IEEE 802.11 message including the connector with a configurator private signing key; and means for providing the digitally signed IEEE 802.11 message to the second Multi-AP device for verification of the connector using a configurator public verification key.”
	However, Benoit in an analogous art discloses “means for digitally signing at least a portion of the IEEE 802.11 (The WLAN 120 may be formed by a plurality of Wi-Fi access points (APs) that may operate according to the IEEE 802.11  Benoit[par.0123]) message including the connector (credential may include the shared PMK, a “connector Beniot[par.0035])with a configurator private signing key”(processor 730 may execute the encryption/decryption software module 745 to verify and/or generate certificates and digital signatures Benoit [par.0084]); and means for providing the digitally signed IEEE 802.11 message to the second Multi-AP device for verification of the connector using a configurator public verification key.” (discovery message may include a public Key (of a public/private key pair) associated with the AP 110 Benoit[par.0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol, and Ilsar’s peer to peer service comprising a multi AP network, with Benoit’s authentication of wireless devices utilizing an encryption scheme comprising IEEE 802.11 in order to provide additional security as suggested by Benoit. One of ordinary skill in the art would have been motivated to combine because Goto discloses a communication protocol containing DPP, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, Benoit teaches an authentication process over a communication network, and all are from the same field of endeavor. 
Regarding claim 24 in view of claim 18, the references combined disclose “further comprising: means for determining a connector associated with the first Multi-AP device” (determination unit Goto[par.0006]), “means for generating an IEEE 1905.1 message including the connector” (enrollee executes connection processing with the access point by using Connector provided by the configurator to generate a key used for authentication and communications Goto[par.0004]).
Neither Goto nor Ilsar explicitly disclose  “means for digitally signing at least a portion of the IEEE 1905.1 message including the connector with a configurator private signing key”; and means for providing the digitally signed IEEE 1905.1 message to the second Multi-AP device for verification of the connector using a configurator public verification key. 

However, Benoit in an analogous art discloses “means for digitally signing at least a portion of the IEEE 1905.1 message including the connector with a configurator private signing key” (processor 730 may execute the encryption/decryption software module 745 to verify and/or generate certificates and digital signatures Benoit [par.0084] ; and means for providing the digitally signed IEEE 1905.1 message to the second Multi-AP device for verification of the connector using a configurator public verification key.” (discovery message may include a public Key (of a public/private key pair) associated with the AP 110 Benoit[par.0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol, and Ilsar’s peer to peer service comprising a multi AP network, with Benoit’s authentication of wireless devices utilizing an encryption scheme comprising IEEE 802.11 in order to provide additional security as suggested by Benoit. One of ordinary skill in the art would have been motivated to combine because Goto discloses a communication protocol containing DPP, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, Benoit teaches an authentication process over a communication network, and all are from the same field of endeavor. 




7.	Claims 10-12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2018/0077255 A1 to Goto, in view of Pub.No.: US 2015/0023183 A1 to Ilsar et al(hereafter referenced as Ilsar), in further view of  Pub.No.: US 2014/0304323 A1 to ALNAS.
Regarding claim 10 in view of claim 1, Goto nor Ilsar  explicitly disclose “further comprising: receiving, from a network operator, a bootstrap key  associated with a network device being onboarded into the Multi-AP Network”; and authenticating and configuring the network device using the DPP based, at least in part, on the bootstrap key received from the network operator. 
However, ALNAS in an analogous art discloses  “further comprising: receiving, from a network operator (receiving from network device DM server ALNAS[Fig.1/item 200]) , :a bootstrap key (bootstrap server 310 comprising key via bootstrap request ALNAS[Fig.1/item 402]) associated with a network device being onboarded into a Multi-AP Network”(i.e. select data being onboarded from bootstrap server to mobile device ALNAS[Fig.1]) ; “and authenticating and configuring the network device using the DPP based, at least in part, on the bootstrap key received from the network operator” (certificate and encryption key  preconfigured in device 100 via bootstrap server ALNAS[par.0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol, and Ilsar’s peer to peer service comprising a multi AP network, with ALNAS flexible device bootstrap management in order to provide additional security as suggested by ALNAS. One of ordinary skill in the art would have been motivated to combine because Goto discloses a communication protocol containing a DPP protocol, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, ALNAS teaches an authentication process over a communication network utilizing a bootstrap server, and all are from the same field of endeavor.
Regarding claim 11 in view of claim 10, the references combined disclose “wherein the network device is a station (STA) or Multi-AP Agent being onboarded into the Multi-AP Network” (i.e. select data being on boarded from bootstrap server to mobile device ALNAS[Fig.1]), “and the bootstrap key is determined by the network operator after performing part of the DPP remotely prior to deployment of the STA or the Multi-AP Agent” (certificate and encryption key  preconfigured in device 100 via bootstrap server ALNAS[par.0041]).
Regarding claim 12 in view of claim 10, the references combined disclose “wherein the network device is a Multi-AP Agent being onboarded into the Multi-AP Network” (i.e. select data being on boarded from bootstrap server to mobile device ALNAS[Fig.1]), “and the bootstrap key is received from a STA via the network operator, the bootstrap key determined by the STA after performing part of the DPP” (certificate and encryption key  preconfigured in device 100 via bootstrap server ALNAS[par.0041]).



Regarding claim 25 in view of claim 18, neither Goto nor Ilsar disclose “further comprising: means for receiving, from a network operator, a bootstrap key associated with a network device being onboarded into the Multi-AP Network; and means for authenticating and configuring the network device using the DPP based, at least in part, on the bootstrap key received from the network operator.”
However, However, ALNAS in an analogous art discloses “further comprising: means for receiving, from a network operator(receiving from network device DM server ALNAS[Fig.1/item 200]), a bootstrap key (bootstrap server 310 comprising key via bootstrap request ALNAS[Fig.1/item 402]) associated with a network device being onboarded into a Multi-AP Network” (i.e. select data being onboarded from bootstrap server to mobile device ALNAS[Fig.1]); “and means for authenticating and configuring the network device using the DPP based, at least in part, on the bootstrap key received from the network operator.” (certificate and encryption key  preconfigured in device 100 via bootstrap server ALNAS[par.0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol, and Ilsar’s peer to peer service comprising a multi AP network, with ALNAS flexible device bootstrap management in order to provide additional security as suggested by ALNAS. One of ordinary skill in the art would have been motivated to combine because Goto discloses a communication protocol containing a DPP protocol, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, ALNAS teaches an authentication process over a communication network utilizing a bootstrap server, and all are from the same field of endeavor.

8.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2018/0077255 A1 to Goto, in view of  Pub.No.: US 2015/0023183 A1 to Ilsar et al(hereafter referenced as Ilsar), in view of Pub.No.: US 2014/0304323 A1 to ALNAS, in further view of Pub.No.: US 2011/0199890 A1 to Sadan et al(hereafter referenced as Sadan).
Regarding claim 13 in view of claim 10, the references combined disclose “further comprising: providing, by the first Multi-AP device, a DPP authentication request to the network device” ”(The communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing processing Goto[par.0021]), and validating the DPP authentication response received from the network device based, at least in part, on the bootstrap key
Neither Goto, Ilsar,  nor ALNAS explicitly disclose “the DPP authentication request tunneled via at least a first IEEE 1905.1 message by the second Multi-AP device to the network device for authentication; receiving, by the first Multi-AP device, a DPP authentication response tunneled via at least a second IEEE 1905.1 message by the second Multi-AP device from the network device.”
However, Sadan in an analogous art discloses “the DPP authentication request tunneled via at least a first IEEE 1905.1 message by the second Multi-AP device to the network device for authentication” (i.e.  IEEE Std 1901-2010 is a standard for high speed (up to 500 Mbit/s at the physical layer) communication devices via electric power lines, often called broadband over power lines broadband over power lines BPL protocol. Sadan teaches  a wireless mesh networks comprising BPL nodes  which send information via a network device Sadan[par.0008] see also WDS protocol for peer to peer communication Sadan[Fig.5/item 503]); “receiving, by the first Multi-AP device, a DPP authentication response tunneled via at least a second IEEE 1905.1 message by the second Multi-AP device from the network device.” (WDS protocol for exchange of peer to peer communication/ messages  among BPL nodes  and wireless mesh network nodes Sadan [Fig.5/item 503]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol, and Ilsar’s peer to peer service comprising a multi AP network, and ALNAS flexible device bootstrap management with Sadan’s communication of powerline networks which use IEEE 1905.1 in order to provide additional security as suggested by Sadan. One of ordinary skill in the art would have been motivated to combine because Goto discloses a communication protocol containing a DPP protocol, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, ALNAS teaches an authentication process over a communication network utilizing a bootstrap server, Sadan discloses a management communication system over powerline networks using IEEE 1905.1, and all are from the same field of endeavor.


Regarding claim 14 in view of claim 10, Goto, Ilsar, nor ALNAS explicitly disclose “further comprising: receiving, by the first Multi-AP device, a DPP configuration request tunneled via at least a first IEEE 1905.1 message by the second Multi-AP device from the network device for configuring the network device into the Multi-AP Network; configuring the network device based, at least in part, on the DPP configuration request; and providing a DPP configuration response to the network device, the DPP configuration response tunneled via at least a second IEEE 1905.1 message by the second Multi-AP device.
However, Sadan in an analogous art discloses ““ further comprising: receiving, by the first Multi-AP device, a DPP configuration request tunneled via at least a first IEEE 1905.1 message by the second Multi-AP device from the network device for configuring the network device into the Multi-AP Network” (i.e.  IEEE Std 1901-2010 is a standard for high speed (up to 500 Mbit/s at the physical layer) communication devices via electric power lines, often called broadband over power lines broadband over power lines BPL protocol. Sadan teaches a wireless mesh networks comprising BPL nodes which send information via a network device Sadan [par.0008] see also WDS protocol for peer to peer communication Sadan [Fig.5/item 503]); “configuring the network device based, at least in part, on the DPP configuration request; and providing a DPP configuration response to the network device, the DPP configuration response tunneled via at least a second IEEE 1905.1 message by the second Multi-AP device.” (WDS protocol for exchange of peer to peer communication/ messages among BPL nodes and wireless mesh network nodes Sadan [Fig.5/item 503]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol, and Ilsar’s peer to peer service comprising a multi AP network, and ALNAS flexible device bootstrap management with Sadan’s communication of powerline networks which use IEEE 1905.1 in order to provide additional security as suggested by Sadan. One of ordinary skill in the art would have been motivated to combine because Goto discloses a communication protocol containing a DPP protocol, Ilsar teaches multiple Iot devices in communication within a multi -Ap infrastructure, ALNAS teaches an authentication process over a communication network utilizing a bootstrap server, Sadan discloses a management communication system over powerline networks using IEEE 1905.1, and all are from the same field of endeavor.

9.	Claims 15-17, and 31-32  are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2018/0077255 A1 to Goto in view of Pub.No.: US 2018/0278625 A1 to CAMMAROTA(hereafter referenced as Cammarota).
Regarding claim 15, the references combined disclose “A method for onboarding a first station (STA) using a device provisioning protocol (DPP) and a Multi-AP communication protocol” (communication parameter control unit Goto [par.0021] see also Goto [Fig.2/item 202]), “comprising: initiating, by a configurator STA (i.e. initiating by smartphone device Goto [304]), “the DPP during an onboarding process for the first STA” (control unit 202 is configured to employ the DPP as the communication parameter sharing processing Goto [par.0021]); “determining, by the configurator STA, DPP configuration information based on DPP message exchanges between the configurator STA and the first STA according to the DPP” (the communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing process Goto [par.0021]); “and establishing a Multi-AP network configuration between the first STA and a Multi-AP device of a Multi-AP network (smart phone 304 and access point Goto [302]) using the Multi-AP communication protocol based, at least in part, on the DPP configuration information” (the communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing process Goto [par.0021]). 
Goto does not explicitly disclose “wherein the Multi-AP communication protocol includes an IEEE 1905.1 protocol, and establishing the Multi-AP network configuration between the first STA and the Multi-AP device using the Multi-AP communication protocol based, at least in part, on the DPP configuration information includes exchanging IEEE 1905.1 messages that include one or more connectors derived using the DPP to establish an IEEE 1905.1 configuration.
However, Cammarota in an analogous art discloses “wherein the Multi-AP communication protocol includes an IEEE 1905.1 protocol” (1905.1 Component within the communication protocol Cammarota[Fig.1a]), “and establishing the Multi-AP network configuration between the first STA (first station Cammarota [Fig.1a/item104]),  and the Multi-AP device(multi Ap device Cammarota [Fig.1a/item 112) using the Multi-AP communication protocol based, at least in part, on the DPP configuration information includes exchanging IEEE 1905.1 messages that include one or more connectors derived using the DPP to establish an IEEE 1905.1 configuration (1905.1 protocol ALME communication exchange between 104 and 114 Cammarota [Fig.1b]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol with Cammarota’s message exchange system between devices which utilize IEE 1905.1 protocol in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Goto teaches a DPP configuration protocol within a IEEE network, Cammarota discloses a DPP configuration of a message exchange also within an IEEE network, and both are from the same field of endeavor. 
Regarding claim 16 in view of claim 15, the references combined disclose “further comprising providing the DPP configuration information to the Multi-AP device, wherein the Multi-AP device to store the DPP configuration information and provide the DPP configuration information to a network operator” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305  Goto[par.0015]).
Regarding claim 17 in view of claim 15, the references combined disclose “wherein the configurator STA is configured as a DPP configurator”(smart phone 304 operates as a configurator defined in DPP Goto[par.0015]), the first STA is configured as a DPP enrollee, and the Multi-AP device is a Multi-AP Controller or a Multi-AP Agent.” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 Goto[par.0015])
Regarding claim 31, Goto discloses “a method for onboarding one or more Multi-AP devices using a device provisioning protocol (DPP) and a Multi-AP communication protocol” (communication parameter control unit Goto [par.0021] see also Goto [Fig.2/item 202]), “comprising: determining, by a first Multi-AP device during an onboarding process” (i.e. connection request [Fig.4/item F407]), “DPP configuration information derived using the DPP” (The communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing processing [par.0021]); “and establishing a Multi-AP network configuration between the first Multi-AP device” (smart phone 304 and access point 302])  and a second Multi-AP device (access point device 302]) using the Multi-AP communication protocol based, at least in part, on the DPP configuration information” (the communication parameter control unit 202 is configured to employ the DPP as the communication parameter sharing process[par.0021]).
Goto does not explicitly disclose “wherein the Multi-AP communication protocol includes an IEEE 1905.1 protocol, and establishing the Multi-AP network configuration between the first Multi-AP device and the second Multi-AP device using the Multi-AP communication protocol based, at least in part, on the DPP configuration information includes exchanging IEEE 1905.1 messages that include one or more connectors derived using the DPP to establish an IEEE 1905.1 configuration.”

However, Cammarota in an analogous art discloses “wherein the Multi-AP communication protocol includes an IEEE 1905.1 protocol” (1905.1 Component within the communication protocol Cammarota[Fig.1a]), “and establishing the Multi-AP network configuration between the first Multi-AP device (first station Cammarota [Fig.1a/item104]),  and the second  Multi-AP device(multi Ap device Cammarota [Fig.1a/item 112) using the Multi-AP communication protocol based, at least in part, on the DPP configuration information includes exchanging IEEE 1905.1 messages that include one or more connectors derived using the DPP to establish an IEEE 1905.1 configuration (1905.1 protocol ALME communication exchange between 104 and 114 Cammarota [Fig.1b]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto’s controlling communication devices comprising DPP configuration and communication protocol with Cammarota’s message exchange system between devices which utilize IEE 1905.1 protocol in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Goto teaches a DPP configuration protocol within a IEEE network, Cammarota discloses a DPP configuration of a message exchange also within an IEEE network, and both are from the same field of endeavor. 
Regarding claim 32 in view of claim 31, the references combined disclose “further comprising: exchanging IEEE 802.11 messages including the one or more connectors to establish an IEEE 802.11 connection between the first Multi-AP device and the second Multi- AP device” (smart phone 304 operates as a configurator defined in DPP , and provides information(i.e. prior to the deployment) for establishing connection with the access point 302 to the printer 305 Goto[par.0015]) via A wireless communication unit 104 over a LAN communications based on the IEEE802 . 11 [par.0018]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/MICHAEL D ANDERSON/Examiner, Art Unit 2433               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433